DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 

Objections to specification
Amendments made to specification have overcome the previous objections. Specification is no longer objected.

Rejections under 35 USC 102 and 103
Applicant’s amendments filed 03/22/2021 with respect to Claim(s) 1-10 have been fully considered but they are not persuasive. 
As to applicant(s) argument of [1] “First, the relied-upon aspects of Vincent do not disclose first and second substrates, having top and bottom surfaces, as required by claim 1”, the Examiner respectfully disagrees. VINCENT teaches in figure(s) 1-29 a first substrate (substrate/layer 53; figures 9-10) with a top surface (surface with devices 44, 46) and a bottom surface (surface with solder balls 66); a second substrate (substrate 50) with a top surface (surface with device 86) and a bottom surface (surface with device 24). Vertical encapsulant portion 50 and horizontal dielectric portion 53 layers in a SIP which are considered as substrate (see abs.-  structure also includes a substrate having a cavity, wherein the cavity is defined by a vertical portion and a horizontal portion, wherein the vertical portion surrounds the first device, the horizontal portion is over the first device) as claimed substrates have not been limited with further specific limiting characteristics.

    PNG
    media_image1.png
    347
    563
    media_image1.png
    Greyscale


This, Claimed structure is also evident in pertinent art of Tang et al. below:

    PNG
    media_image2.png
    598
    820
    media_image2.png
    Greyscale

As to applicant(s) argument of [2] “here is no support for the Office Action’s assertion that the devices are “mounted on” substrate 53”, the Examiner respectfully disagrees. VINCENT teaches in figure(s) 1-29 a first plurality of surface mount active devices (devices 42,44,40,46,48; para. 30 -  electronic device 86, which may include an integrated circuit and/or other electronic components) are mounted (para. 28 - Devices 42, 48 are not located within the encapsulant-filled cavity 12 of SwC structure 10, but instead are in contact with the surface of the dielectric layer(s) 53 so they can be electrically contacted which is shown with interconnect 64 contacting device 48) on the top surface of the first substrate (53).
As to applicant(s) argument of [3] “Third, the rejection is internally inconsistent. For example, the Office Action states that the “bottom surface” of the first substrate is the “surface with solder balls 66,” but then relies on solder balls 66 as purportedly teaching a plurality of passive components mounted on the top surface of the first substrate”, the Examiner respectfully disagrees. VINCENT teaches in figure(s) 1-29 solder balls 66 are connected to both top and bottom surfaces of 53 thru interconnects (para. 29 - solder balls provide a highly usable external electrical connection to devices 24, 40, 42, 44, 46, and 48). 

Based on the arguments presented above, the Examiner strongly believes VINCENT alone or in combination with others meets the current limitations for Claim(s) 1-10.
For further details see the rejections/objections for Claim(s) 1-10 herein.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VINCENT et al. (US 20170141087; hereinafter VINCENT).
Regarding claim 1, VINCENT discloses in figure(s) 1-29 a System in a Package (SIP) service module for a SIP based system (para. 4 - System-in-Package (SiP) types of device, in which multiple microelectronic devices, such as semiconductor die carrying ICs, micro-electromechanical systems (MEMS), optical devices, passive electronic components, and the like, are embedded in a single package that is both compact and structurally robust), comprising: 
a first substrate (substrate 53; figures 9-10) with a top surface (surface with devices 44, 46) and a bottom surface (surface with solder balls 66), wherein a first plurality of surface mount active devices (devices 42,44,40,46,48; para. 30 -  electronic device 86, which may include an integrated circuit and/or other electronic components) , a first plurality of passive components (para. 4 - passive electronic components; solder balls 66), and a first plurality of surface mount conduits (vias 16, 22) are mounted on the top surface of the first substrate (53); 
a second substrate (substrate 50) with a top surface (surface with device 86) and a bottom surface (surface with device 24) mounted on and attached to said first plurality of surface mount conduits (16,20) to create an enclosed space (abs. - cavity is defined by a vertical portion and a horizontal portion cavity 12 that contain device 24; figures 3,5,10) between the first and second substrates, wherein the top surface of the first substrate (53) faces the bottom surface of the second substrate (50), and wherein the bottom surface of the first substrate (53) and the top surface of the second substrate (50) remain exposed; 
(solder balls 88, 90, 94) on the top surface of the second substrate (50) for connecting to an external circuit (86,24); and 
a second plurality of external connectors (solder balls 66) on the bottom surface of the first substrate (53) for connecting to an external device or component to be connected to and mounted on said second plurality of external connectors (para. 29 - solder balls provide a highly usable external electrical connection to devices 24, 40, 42, 44, 46, and 48).

Regarding claim 2, VINCENT discloses in figure(s) 1-29 the SIP service module of claim 1, further comprising: a mold or encapsulant compound filling in said enclosed space between said first substrate and said second substrate (abs. - encapsulant on the interconnect layer and surrounding the first device, the substrate, and the second device, such that the substrate is embedded in the encapsulant).

Regarding claim 3, VINCENT discloses in figure(s) 1-29 the SIP service module of claim 1, further comprising: a second plurality of surface mount active devices and a second plurality of passive components (para. 4 - passive electronic components; solder balls 88) operatively mounted on the bottom surface of the second substrate (para. 29 - FO-WLP 51 includes two planes of microelectronic devices, with the first plane including device 24, and the second plane including devices 40, 42, 44, 46, 48. As used herein, a “plane of microelectronic devices” is defined as a set of one or more microelectronic devices).

Regarding claim 4, VINCENT discloses in figure(s) 1-29 the SIP service module of claim 1, wherein said first plurality of external connectors on the top surface of the second substrate comprise at least one or more of ball grid array balls (para. 5 - FO-WLP device, the redistribution layers provide electrical interconnection between contact pads located on the embedded microelectronic devices and a contact array, such as a ball grid array, formed over a surface of the completed FO-WLP package), bumps, and pins.

Regarding claim 5, VINCENT discloses in figure(s) 1-29 the SIP service module of claim 1, wherein each substrate further comprises a plurality of layers with etched conductors and vias for operatively connecting said surface mount active devices, said passive components (para. 4 - passive electronic components), and said external connectors (para. 5 - one or more layers of dielectric or passivation material are initially deposited over the embedded microelectronic components and cover the contact pads…a separate via is etched through the dielectric layer to expose a portion of each contact pad, metal plugs or other conductors are then formed in each via to provide ohmic contact with the contact pad, and then a circuit or interconnect line is formed in contact with each conductor).

Regarding claim 6, VINCENT discloses in figure(s) 1-29 the SIP service module of claim 1, wherein said surface mount active devices and said passive components (para. 4 - passive electronic components) comprise service components (para. 4 - System-in-Package (SiP) types of device, in which multiple microelectronic devices, such as semiconductor die carrying ICs, micro-electromechanical systems (MEMS), optical devices, passive electronic components).

Regarding claim 7, VINCENT discloses in figure(s) 1-29 the SIP service module of claim 6, wherein said service components comprise at least one or more of DDR3, DDR4, LPDDR4 DRAMs, eMMC flash memory, QSPI flash memory, Ethernet PHY, power management IC (PMIC), LDO regulator, passive components (para. 4 - passive electronic components), conduits for pass-through signals, TPM, wireless module, and special purpose components.

Allowable Subject Matter

Claim(s) 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts of record do not fairly teach or suggest “further comprising: a third substrate comprising a plurality of layers with etched conductors and vias for operatively connecting components mounted thereon, wherein the third substrate is operatively interconnected with said second plurality of external connectors on said first substrate.” including all of the limitations of the base claim and any intervening claims.
Claim(s) 9-10 are objected for dependent upon claim 8.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al (US 20130330846) discloses "test vehicles for encapsulated semiconductor device packages".

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868